


EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made March 23, 2015 by and between
Juniper Networks, Inc., a Delaware Corporation, with principal place of business
located at 1133 Innovation Way, Sunnyvale, California 94089 (“Juniper”) and
Mitchell Gaynor (“Gaynor”). The Parties agree as follows:


1.Background. Gaynor has communicated to Juniper his desire and intent to resign
and leave his employment at Juniper during 2015. Juniper desires to ensure the
services of Gaynor as an employee and officer of Juniper and as a director of
certain Juniper subsidiaries through the periods described below.


2.    Parent Company Employment. Gaynor agrees to continue to serve as General
Counsel and an employee of Juniper through at least May 19, 2015 or such other
date in 2015 as the Parties may mutually agree in writing from time to time. The
date Gaynor ceases to be an employee of the Company for any reason is referred
to as the “Employment End Date”.


3.     Subsidiary Service. Gaynor currently serves as a director or officer of
more than fifty wholly owned subsidiary corporations, branches, or other legal
entities of Juniper (collectively “Subsidiaries”). Gaynor is willing to continue
to serve, at the pleasure of Juniper, as a director of the Subsidiaries through
December 31, 2015 in order to enable an efficient and cost-effective transition
from his roles at these Subsidiaries. It is agreed that such service as a
director will not preclude Gaynor from undertaking employment with other
employers. Juniper agrees to make reasonable efforts to remove Gaynor from his
roles at such Subsidiaries as soon as practical. Unless effectuated earlier,
Gaynor resigns from each such Subsidiary effective December 31, 2015. Gaynor
agrees that if requested by Juniper, he will execute without any additional
compensation any documents required to remove himself from any such position and
replace him with another individual. Regardless of the actual date on which
Gaynor has ceased to serve as an officer and director of the last Subsidiary,
the period between the Employment End Date and December 31, 2015 is referred to
as the “Subsidiary Service Period”. For avoidance of doubt, Gaynor’s service
during the Subsidiary Service Period will not be considered service as an
Employee or Consultant for purposes of awards under Juniper’s 2006 Equity
Incentive Plan.


4.    Compensation. Gaynor will (i) be paid his regular salary of $37,500 per
month and his regular benefits through the Employment End Date, (ii) be paid one
twelfth of his annual target incentive bonus (such annual target bonus is
$450,000) for each full and partial calendar month in 2015 through his
Employment End Date, and (iii) be paid $37,500 for each full and partial month
in the Subsidiary Service Period. The amounts specified in (ii) will be paid in
a lump sum (less applicable withholding) on or before the forty-fifth (45) day
following the Employment End Date. The amounts specified in (iii) will be paid
on a semi monthly basis through the Subsidiary Service Period. (less applicable
withholding); provided that, if service on all Subsidiaries has ceased before
December 31, 2015, any portion of the compensation in (iii) relating to periods
from such date through the end of the Subsidiary Service Period will be paid
within 45 days.


5.     Other Agreements and Release of Claims. Subject to payment of the above
compensation and all obligations owing to him under applicable law and the
Indemnification Agreement between the Parties, Gaynor agrees he is not entitled
to receive any other compensation, incentive payments or severance apart from
the benefits provided under this Agreement in connection with the end of his
employment or service on Subsidiaries. This Agreement, however, shall not
diminish or otherwise impact the rights and remedies to defense and
indemnification, among other things, under any Directors and Officers Insurance
coverage of any other insurance policy or rights and remedies provided by law to
which Gaynor is entitled as an employ officer or director or former employee
officer and director of Company or its subsidiaries. Gaynor also agrees to
execute on or after the Employment End Date and the Subsidiary Service Period, a
release of claims in substantially the form attached to the Change in Control
Agreement between the parties, provided such release excludes any rights under
the Indemnification Agreement and this Agreement and any claim s related to any
breach of such agreements. If Gaynor would be entitled to benefits under the
Change in Control



--------------------------------------------------------------------------------




Agreement between the parties for events occurring on or before the Employment
End Date, the protections under the Change in Control Agreement will apply to
the extent that they are not duplicative of protections under this Agreement.


6.    Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the state of California without regard
to its conflict of laws provision. In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or to seek any damages for breach. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.
7.    Counterparts and Facsimile Copies. This Agreement may be signed in
counterparts. A facsimile copy or electronic copy in Portable Document Format
(PDF) of this Agreement will have the same force and effect as the original.
8.    Amendment. This Agreement may not be modified, altered, or changed except
in writing and signed by both Gaynor and an authorized officer of Juniper
wherein specific reference is made to this Agreement.


9.    No Assignment. Gaynor agrees that neither this Agreement nor any portion
of it is assignable. Gaynor represents, warrants, and covenants that he has not
previously assigned or transferred, or purported to assign or transfer, to any
individual or entity, any of the rights, claims, demands or causes of action
being released herein, and agrees that no such assignment or transfer may occur
without a written consent executed by Juniper, and any attempts to do so will be
void.
10.    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties regarding the subject matter of this Agreement.


The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:
    
 
 
 
 
 
 
 
Date:
March 23, 2015
 
 
Mitchell Gaynor
 
 
 
 
 
/s/ Mitchell Gaynor
 
 
 
 
 
 
 
 
Date:
March 24, 2015
 
 
JUNIPER NETWORKS, INC.
 
 
 
 
 
By:
/s/ Rami Rahim
 
 
 
 
 
 
Name: Rami Rahim
 

    



